DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-20 are currently pending and examined on the merits. 
Specification
The use of the term KNOCKOUTTM Serum Replacement (Gibco, Waltham, MA) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 5, 7, 14, 16, and 18 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 contains abbreviations of transforming growth factor-β (TGF-β), glycogen synthase kinase 3 (GSK3), phosphoinositide 3-kinase (PI3K), and mammalian target of rapamycin complex (mTORC). The first time an abbreviated claim appears in the claims it should be contained in parentheses preceded by the full terminology. 
Claim 5 contains an abbreviation of Iscove’s modified Dulbecco’s medium (IMDM). The first time an abbreviated claim appears in the claims it should be contained in parentheses preceded by the full terminology.
Claims 5 and 14 appears to contain an extraneous close parentheses. 
Claims 7 and 16 appear to contain a typographical error and should read “have a change in [[the]] MIXL1 phenotype”. 
Claim 18 appears to contain a typographical error and should read “transplanted into a liver”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1, 10 and 20 is a relative term which renders the claims indefinite. The term “high” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1, 10, and 20 contain the limitation “high activin/TGFβ”. It is unclear what this limitation is intending to convey. A slash may be used as a substitute for the conjunction “or”, or a substitute for the conjunction “and”. For examination purposes this is interpreted as comprising “high activin[[/]] or high TGFβ”.
Claims 1, 10, and 20 contain the limitation “PI3K/mTORC”. It is unclear what this limitation is intending to convey. A slash may be used as a substitute for the conjunction “or”, or a substitute for the conjunction “and”. For examination purposes this is interpreted as comprising “PI3K[[/]] or mTORC”.
Claims 1, 10, and 20 contain the trademark/trade name KNOCKOUTTM Serum Replacement (Gibco, Waltham, MA).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a serum replacement composition and, accordingly, the identification/description is indefinite.
Claims 5 and 14 contain the limitation 450 DM monothioglycerol. It is unclear what this limitation is indicating. DM is not a recognized unit of measurement in the art. The only other place where this terminology appears anywhere in the art appears in Teng et al., US Publication No. 2015/0329821 (hereinafter Teng) at paragraph [0219].
Claims 6 and 15 contain the limitation “wherein the GSK3 inhibitor is maintained in the media after day 1”. It is unclear what this limitation is intending to convey. 
Claim 9 recites the limitation "the liver, lung, pancreas, thyroid, or bladder".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al., US Publication No. 2015/0329821 (hereinafter Teng). 
Teng discloses methods of differentiating stem cells into endodermal cells (Abstract). Teng discloses first pre-coating cell culture plates with either human fibronectin or Matrigel® (¶ [0214]). hESC or hiPSC are cultured on the coated culture plates for 1-2 days (¶ [0125]). On day 3 the cells are then treated with Activin A, CHIR99021, and PI-103 in a differentiation media, which is refreshed every 24 hours (¶ [0215]). The differentiation media is composed of 50% IMDM and 50% F12, supplemented with 1 mg/mL polyvinyl alcohol, 1% v/v chemically-defined lipid concentrate, 450 DM monothioglycerol, 0.7 μg/mL insulin, and 15 μg/mL transferrin (¶ [0219]). In some embodiments, the media may contain a knockout serum replacement (¶ [0109]). Differentiation to definitive endoderm cells may be completed within a period of between 12 and 120 hours (¶ [0075]). Definitive endoderm differentiation may be confirmed by a decrease in mesoderm markers including MIXL1 (¶ [0074], [0229]). The definitive endodermal cells may be further differentiated and transplanted into a subject in need thereof (¶ [0076]-[0077], [0236]-[0237], [0275]).
Teng does not disclose that the pluripotent stem cells are cultured in Activin A, CHIR99021, and PI-103 for 3 days. However, Teng explains that differentiation to definitive endoderm cells may take between 12 and 120 hours. Therefore, there is a suggestion present in Teng that the cells may be cultured in the differentiation media for periods longer than 24 hours, such as 3 or more days. 
Teng also does not disclose that the knockout serum replacement is added to the media on day 4. However, Teng discloses that following definitive endoderm differentiation the cells may be further differentiated in a media containing a knockout serum replacement. Therefore, there is a suggestion that, in at least some embodiments, a knockout serum replacement may be added to the culture.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632